C. Allen, J.
We cannot doubt that the new town of North Attleborough, within the territory of which Mr. Byram’s residence is situated, remains within the judicial district of the First District Court of Bristol County, although, apparently through inadvertence, the act of incorporation (St. 1887, c. 412) does not in terms so provide. The new town was not transferred into any other judicial district; it must therefore remain in the original district, or else it ceases to belong to any. By the Pub. Sts. c. 154, § 1, the whole of Bristol County is divided into three judicial districts; and by § 17 of the same chapter, the jurisdiction of the district courts in respect to the trial of cases excludes the jurisdiction of trial justices. Before the division of the town of Attleborough, there were no trial justices in Bristol County who could try criminal or civil cases. Where a particular town belongs to a territorial system which includes various towns, as, for example, to a county, or to an election district for the choice' of senator, councillor, district attorney, representative to Congress or to the General Court, or to a judicial *65district, and such town is divided by the incorporation of a portion thereof as a new town, with a new name, there can be no doubt that the portion of the original town which retains the old name continues to belong to the same county, the same election districts, and the same judicial district; and we think it must be assumed that the newly incorporated town does also, unless there is something in the statute to show a contrary intention. There may be a difficulty, indeed,, when' no practical means exists by which the inhabitants of the new town can participate in the election of any particular officers, as was found to be the case in Warren v. Charlestown, 2 Gray, 84, 105. But it would be a reduetio ad absurdum to suppose that they could not vote for Governor and other State officers, and we think they may also vote for the officers of the county or districts to which they have theretofore belonged, and that in like manner they continue- to form a part of the same judicial district; and that, accordingly, the sheriff and his deputies, the district attorney, the county commissioners, the county treasurer, the register of deeds, and the Probate, Superior, and Supreme Judicial Courts for the county, as well as the various State officers, continue to sustain their official relations to the new town and its inhabitants.
Now it is probably true, that all those persons who were officers merely of the original town, and who lived in the portion thereof which has been incorporated as the new town, lost their offices by such incorporation. See People v. Morrell, 21 Wend. 563, where the principle involved is amply discussed, and State v. Hartshorn, 17 Ohio, 135. Great difficulties would arise from any other view. But we need not enter upon that question. Mr. Byram was not an officer merely of the town. He was an officer for the whole. judicial district, and might issue warrants in criminal cases arising anywhere within the district. St. 1884, c. 286. Since, therefore, the new town must be considered as forming a part of that district, he may continue to exercise his official functions, in like manner as other officers for the district, or for the various election districts, or for the county, who may happen to reside in North Attleborough, may continue to exercise theirs.

Judgment for the Commonwealth.